Exhibit 99.1 Disclosures Required by Rule 15Ga-112 Name of Issuing Entity Check if Registered Name of Originator Total Assets in ABS by Originator Assets That Were Subject of Demand Assets That Were Repurchased or Replaced Assets Pending Repurchase or Replacement (within cure period) Demand in Dispute Demand Withdrawn Demand Rejected (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) (#) (% of principal balance) Residential Mortgage Loans Securitized Asset Backed Receivables LLC Trust 2004-NC1 X NC Capital Corporation $ 1,074,073,808.30 100% 1 $ 210,923.28 0.22% 0 $ - 0.00% 0 $ - 0.00% 1 $ 210,923.28 0.22% 0 $ - 0.00% 0 $ - 0.00% Securitized Asset Backed Receivables LLC Trust 2005-FR4 X Fremont Investment & Loan $ 1,088,281,938.71 100% 2 $ 529,703.62 0.39% 2 $ 529,703.62 0.39% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% Securitized Asset Backed Receivables LLC Trust 2005-FR5 X Fremont Investment & Loan $ 1,160,667,440.74 100% 1 $ 230,427.42 0.12% 0 $ - 0.00% 0 $ - 0.00% 1 $ 230,427.42 0.12% 0 $ - 0.00% 0 $ - 0.00% Securitized Asset Backed Receivables LLC Trust 2005-HE1 X NC Capital Corporation $ 460,868,673.55 37.16% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% First Franklin Corporation 2 $ 173,062.31 0.01% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% WMC Mortgage Corp. $ 779,097,052.53 62.82% 41 $ 8,259,596.36 5.80% 0 $ - 0.00% 0 $ - 0.00% 41 $ 8,259,596.36 5.80% 0 $ - 0.00% 0 $ - 0.00% $ 1,240,138,788.39 100% 41 $ 8,259,596.36 5.80% 0 $ - 0.00% 0 $ - 0.00% 41 $ 8,259,596.36 5.80% 0 $ - 0.00% 0 $ - 0.00% Securitized Asset Backed Receivables LLC Trust 2006-OP1 X Option One Mortgage Corporation $ 1,259,700,971.77 100% 1 $ 219,338.33 0.08% 0 $ - 0.00% 0 $ - 0.00% 1 $ 219,338.33 0.08% 0 $ - 0.00% 0 $ - 0.00% Securitized Asset Backed Receivables LLC Trust 2006 -WM1 X WMC Mortgage Corp. $ 721,736,085.03 100% 1 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% 1 $ - 0.00% 0 $ - 0.00% EquiFirst Loan Securitization Trust 2008-1 EquiFirst Corporation $ 106,295,000.51 100% 10 $ 1,979,427.64 3.93% 9 $ 1,679,733.43 3.33% 1 $ 299,694.21 0.59% 0 $ - 0.00% 0 $ - 0.00% 0 $ - 0.00% Residential Mortgage Loan Totals 57 11 1 44 1 $ - 0 $ - 1 We have attempted to gather the information required by this Form ABS-15G and Rule 15Ga-1 by, among other things, (i) identifying asset-backed securities transactions that fall within the scope of Rule 15Ga-1 for which we are a securitizer and that are not covered by a filing to be made by an affiliated securitizer (“Covered Transactions”), (ii) gathering information in our records regarding demands for repurchase or replacement of pool assets in Covered Transactions for breaches of representations or warranties concerning those pool assets (“Repurchases”) that is required to be reported on Form ABS-15G (“Reportable Information”), (iii) identifying the parties in Covered Transactions that have a contractual obligation to enforce any Repurchase obligations of the party or parties making those representations or warranties based on our records (“Demand Entities”), and (iv) requesting all Reportable Information from trustees and other Demand Entities that is within their respective possession and which has not been previously provided to us.However, we cannot be certain that we have obtained all applicable Reportable Information because, among other things, some Demand Entities may no longer be in existence, some Demand Entities have not agreed to provide Reportable Information or may not have provided complete Reportable Information, and some Demand Entities may be unable or unwilling to provide Reportable Information without unreasonable effort or expense (or without imposing unreasonable expense on us). The information in this Form ABS-15G has not been verified by any third party.In addition, while we requested Reportable Information from trustees and other Demand Entities as to investor demands that occurred prior to July 22, 2010, it is possible that this disclosure does not contain information about all investor demands upon those parties made prior to that date. 2 The outstanding principal balance of each asset that has been repurchased or replaced is calculated as of the date of repurchase or replacement; the outstanding principal balance of each asset that has been liquidated is calculated as of the date of liquidation; and the outstanding principal balance of every other asset is calculated as of the last day of the reporting period. For some assets, the outstanding principal balance as of the last day of the reporting period is not available without unreasonable effort or expense, because that figure was not provided by the trustee or any other Demand Entity despite our request. For those assets, we have instead reported the outstanding principal balance as of the cut-off date for the related Covered Transaction.
